

116 HR 4588 IH: Modernizing VA’s Records Management Program Act
U.S. House of Representatives
2019-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4588IN THE HOUSE OF REPRESENTATIVESOctober 1, 2019Mr. Cox of California (for himself, Mrs. Lee of Nevada, Mr. Steube, and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to treat digitized records as originals with respect to
			 claims under the laws administered by the Secretary of Veterans Affairs,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Modernizing VA’s Records Management Program Act. 2.Treatment of digitized records as originals (a)In generalChapter 57 of title 38, United States Code, is amended by inserting after section 5706 the following new section:
				
					5707.Treatment of digitized records as originals
 (a)In generalA photograph, microphotograph, or digitized version of a file, record, report, or other paper or document, pertaining to any claim under any of the laws administered by the Secretary shall have the same effect for purposes of this title as the original physical file, record, report, or other paper or document, if such photograph, microphotograph, or digitized version is made in compliance with this section and chapter 33 of title 44. The Secretary may not be required to produce or retain such original physical file, record, report, or other paper or document, including with respect to a record of proceedings specified in section 7252(b) of this title.
 (b)Quality and accuracyThe Secretary shall develop and carry out a process to ensure that a photograph, microphotograph, or digitized version of a file, record, report, or other paper or document, pertaining to any claim under any of the laws administered by the Secretary, meets the following criteria:
 (1)The photograph, microphotograph, or digitized version is of sufficient quality to be viewed and read on an electronic screen or other appropriate equipment.
 (2)The photograph, microphotograph, or digitized version is an accurate reproduction of the original file, record, report, or other paper or document.
 (c)Return of originalAfter making a photograph, microphotograph, or digitized version of a file, record, report, or other paper or document of a claimant that pertains to any claim under any of the laws administered by the Secretary, and after carrying out the process to ensure the quality and accuracy of such photograph, microphotograph, or digitized version under subsection (b), the Secretary shall return the original such file, record, report, or other paper or document to the claimant (or the counsel or other appropriate custodian of the original version).
 (d)PresumptionThe Secretary shall resolve any doubt regarding the accuracy of a photograph, microphotograph, or digitized version of a file, record, report, or other paper or document, pertaining to any claim under any of the laws administered by the Secretary, in favor of the claimant if—
 (1)the Secretary did not carry out the process to ensure the quality and accuracy of the photograph, microphotograph, or digitized version pursuant to subsection (b); or
 (2)the claimant presents credible evidence that— (A)a deficiency or alteration in such a photograph, microphotograph, or digitized version exists; or
 (B)such a photograph, microphotograph, or digitized version is missing from the records maintained by the Secretary..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 5706 the following new item:
				
					
						5707. Treatment of digitized records as originals..
			